Title: Jefferson’s Affidavit Concerning John and Lucy Ludwell Paradise, 6 July 1788
From: Jefferson, Thomas
To: 


          We, Thomas Jefferson, Minister plenipotentiary for the United States of America at the court of Versailles certify to all whom it may concern:
          That we are personally and well acquainted with the family of  Mrs. Lucy Paradise, wife of John Paradise esquire, with their connections and condition:
          That the said Lucy was born in the state of Virginia, in the lawful wedlock of her parents, of a Christian family, and educated in the Christian religion:
          That her father, the honourable Philip Ludwell esquire was a native of the same state of Virginia, was a member of the Royal Executive council, of the General court the supreme judicature of the state, and a Visitor of the College of Williamsburg of public foundation:
          That her grandfather, the honourable Ludwell esquire, was President of the said state, that is to say, the vicegerent and representative of the king during the absence of the governor, and in cases of inter-regnum:
          That her great grandfather, the honourable Philip Ludwell esquire, was Governor of the neighboring state of Carolina, that is to say, the immediate Vicegerent and Representative of the king, in ordinary and extraordinary:
          That her mother was of the family of Grymes: her uncle on the mother’s side, the honourable Philip Grymes esquire was Receiver general of the king, a member of the Royal executive council, and of the General court the supreme judicature of the state:
          That her grandfather on the same side, the honourable Grymes esquire, was Secretary of the state, a member of the Royal executive council, and of the General court the supreme judicature thereof:
          And that her ancestors in general, both on the side of the father and mother, have been of the most distinguished in that country from it’s first settlement, for their wealth, and the honours and offices they have filled:
          That in that country no distinction of ranks has ever been admitted at all, much less to be made hereditary:
          And all this we certify of our own knowlege, so far as the facts are of our own times, and so far as they are of earlier times, we have learnt them from the public records and history of the state, and from the constant uncontradicted reputation of that country, of which we are native born.
          With respect to the said John Paradise esquire, heretofore resident in the kingdom of Great Britain, lately removed to Virginia and become of our personal acquaintance, we can certify his personal worth only, which is great, and his condition, which is that of a gentleman, and citizen of the state of Virginia, invested with all the rights of that character, capable of all the offices and  honours of that country, and received a Visitor of the same College of Williamsburg of which his father in law, Philip Ludwell before named, was a Visitor. His family is unknown to us but by reputation, which has represented it as well distinguished by wealth and office in England.
          Given under our hand and seal at Paris in the kingdom of France this 6th. day of July in the year of our lord 1788.
          
            Th: Jefferson
          
        